IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                            NOS. WR-35,575-26 AND WR-35,575-27


                  EX PARTE JAMES WESLEY MCCARTNEY, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                CAUSE NOS. CR92-0532-A-W-9 AND CR92-0533-A-W-9
            IN THE 51ST DISTRICT COURT FROM TOM GREEN COUNTY


       Per curiam.


                                             ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital

murder and aggravated kidnapping and sentenced to imprisonment.

       In his present applications, Applicant raises several grounds. The applications, however,

present a more serious question. This Court’s records reflect that Applicant has filed many prior

habeas applications pertaining to these convictions. It is obvious from the record that Applicant

continues to raise issues that have been presented and rejected in previous applications or that should
                                                                                                    2

have been presented in previous applications. The writ of habeas corpus is not to be lightly or easily

abused. Sanders v. U.S., 373 U.S. 1 (1963); Ex parte Carr, 511 S.W.2d 523 (Tex. Crim. App. 1974).

Because of his repetitive claims, we hold that Applicant’s claims are barred from review under

Article 11.07, § 4, and are waived and abandoned by his abuse of the writ. These applications are

dismissed.

       Therefore, we instruct the Clerk of the Court of Criminal Appeals not to accept or file the

instant applications for writs of habeas corpus, or any future application pertaining to these

convictions unless Applicant is able to show in such an application that any claims presented have

not been raised previously and that they could not have been presented in a previous application for

a writ of habeas corpus. Ex parte Bilton, 602 S.W.2d 534 (Tex. Crim. App. 1980).

       Copies of this order shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Filed: April 3, 2019
Do not publish